Exhibit 99.1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate.This Agreement may be executed in any number of counterparts and all of such counterparts taken together shall constitute one and the same instrument. Dated: June 10, 2010 THIRD POINT LLC By: Daniel S. Loeb, Chief Executive Officer By: /s/ William Song Name:William Song Title:Attorney-in-Fact DANIEL S. LOEB By: /s/ William Song Name:William Song Title:Attorney-in-Fact THIRD POINT OFFSHORE MASTER FUND, L.P. By: Third Point Advisors II L.L.C., its general partner By: Daniel S. Loeb, Managing Director By: /s/ William Song Name:William Song Title:Attorney-in-Fact [JOINT FILING AGREEMENT OF SCHEDULE 13G WITH RESPECT TO XERIUM TECHNOLOGIES, INC.] THIRD POINT ADVISORS II, L.L.C. By: Daniel S. Loeb, Managing Director By: /s/ William Song Name:William Song Title: Attorney-in-Fact [JOINT FILING AGREEMENT OF SCHEDULE 13G WITH RESPECT TO XERIUM TECHNOLOGIES, INC.]
